                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


Mary J. Cruse                                            )
                                                         )
                     Plaintiff,                          )
                                                         )
v.                                                       ) Case No. 19-02488-KHV-GEB
                                                         )
Andrew M. Saul,                                          )
Commissioner of Social Security                          )
                                                         )
                     Defendant.                          )
                                                         )

                                         ORDER

       This matter is before the Court on Plaintiff’s Motion to Proceed without Prepayment

of Fees (ECF No. 4). For the reasons set forth below, Plaintiff’s Motion to proceed in

forma pauperis (ECF No. 4) is GRANTED.

       Under 28 U.S.C. § 1915(a), the Court has the discretion1 to authorize the filing of a

civil case “without prepayment of fees or security thereof, by a person who submits an

affidavit that . . . the person is unable to pay such fees or give security thereof.”

“Proceeding in forma pauperis in a civil case ‘is a privilege, not a right—fundamental or

otherwise.’”2 To determine whether a party is eligible to file without prepayment of the

fee, the Court commonly reviews the party’s financial affidavit and compares his or her

monthly expenses with the monthly income disclosed therein.3


1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, 173 F.3d 863, at *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan. Aug. 9,
2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL 1162684, at *1)
       Both the Tenth Circuit Court of Appeals and this Court have a liberal policy toward

permitting proceedings in forma pauperis.4 Particularly in civil cases for damages, “courts

should grant the privilege ‘sparingly,’”5 but when considering such an application, the

court must neither act arbitrarily nor deny the application on erroneous grounds.6

       The Court has carefully reviewed Plaintiff’s affidavit of financial status attached to

the Motion (ECF No. 4-1, pp. 1-6). The affidavit shows Plaintiff is currently unemployed.

And, after a comparison of the listed monthly income to monthly expenses, the Court finds

Plaintiff is financially unable to pay the filing fee. The Court notes Plaintiff is represented

by an attorney in this action. However, considering social security attorneys work on a

contingency fee basis, the Court does not take Plaintiff’s ability to hire a lawyer into

account as she is not obligated to pay her attorney unless, and until, she is successful, and

even then, the attorney’s fee would likely come out of Plaintiff’s award, 7 or be paid by

Defendant.8

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed without

Prepayment of Fees (ECF No. 4) is GRANTED. Because Plaintiff proceeds in forma




(D. Kan. Apr. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL-DJW, 2000 WL 1025575,
at *1 (D. Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG, 2013 WL 5797609, at *1 (D.
Kan. Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).
5
  Patillo v. N. Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D. Kan. Apr. 15, 2002)
(citing Buggs v. Riverside Hosp., No. 97–1088–WEB, 1997 WL 321289, at *8 (D. Kan. Apr. 9,
1997)).
6
  Baldwin, 2007 WL 1652145, at *1 (citing Buggs, 1997 WL 321289, at *1).
7
  See 42 U.S.C. § 406(b) (discussing fee guidelines for attorneys representing social security
claimants before a court).
8
  28 USC § 2412(d)(1)(A); Golisch v. Colvin, No. 15-CV-9256-EFM, 2017 WL 951163 (D. Kan.
Mar. 10, 2017).

                                               2
pauperis, the clerk of the court shall take the appropriate steps to serve Defendant with the

summons and Complaint as provided under 28 U.S.C. § 1915(d) and Fed. R. Civ. P. 4(c)(3).


       IT IS SO ORDERED.



       Dated at Wichita, Kansas this 22nd day of August, 2019.




                                          s/Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge




                                             3
